DETAILED ACTION
              Election/Restrictions
Applicant’s election with traverse of Group I in the reply filed 06/28/2021 is acknowledged.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	Receipt is acknowledged of a 371 of international PCT application.
Response to Amendment
Applicant’s amendment to Claims 8 and 19 has overcome each and every objection previously set forth in non-final office action dated 09/28/2021. Therefore, the objection has been withdrawn.
The Applicant originally submitted Claims 1-19 in the application. In the present response, the Applicant amended Claims 1, 5-6, 8, 12, 16-17 and 19. Accordingly, Claims 1-19 are currently pending in the application.

    Response to Arguments
Applicant’s arguments filled 12/09/2021, with respect to rejection of claims 1 and 12 under 35 U.S.C. § 102(a)(1) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further search and consideration, a new grounds of rejection is set forth below necessitated by the Applicant’s amendment to Claims 1 and 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 12-16 and are rejected under 35 U.S.C. § 103 as being unpatentable over Rong et al (CN110277018) in view of Oohira (US 2007/0132909) Fig 7C. 
For the purpose of citation, Examiner used machine translation of CN110277018A, said translation has been provided herewith to the applicant. 
	Regarding Claim 1, Rong (In Figs 2-5) discloses a display panel (¶ 2, II. 1-2), comprising: a first substrate (1), (Fig 5) having a first short side (11), (Fig 3); a second substrate (2) disposed opposite to the first substrate (1), the second substrate (2) having a second short side (21) flush with the first short side (¶ 57, II. 7-8), (Fig 3); a chip-on-film (6) bonded to the first short side and the second short side (¶ 61, II. 1-2), (Fig 5); wherein the second short side (21) of the second substrate (2) forms a first angle a (23) with a lower surface of the second substrate (2), and I °<α<60° (¶ 57, II. 9-10).
	However Rong does not disclose wherein an upper polarizer disposed on the first substrate; and a frame disposed on a side of the first substrate; wherein the first 
	Instead Oohira (In Fig 7C) teaches wherein an upper polarizer (1) disposed on the first substrate (2a); and a frame (30) disposed on a side of the first substrate (2a), (Fig 7C); wherein the first substrate (2a), the second substrate (2b), the upper polarizer (1), and the frame (30) are collectively arranged to form a void (void where 22 is disposed in), and the void is filled with a filler (22) used to secure the frame (30) to the first substrate (2a), the second substrate (2b), and the upper polarizer (1), (¶ 18, II. 7-11), (Fig 7C).
	It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Rong with Oohira Fig 7C with a void between upper polarizer, the first and second substrates and the frame filled with a filler to benefit from providing a cushion between the display module and metal casing securing the display panel to the metal casing (Oohira, ¶ 18, II. 7-11).
  	Regarding Claim 2, Rong in view of Oohira discloses the limitations of claim 1, however Rong (In Figs 2-5) further discloses wherein the display panel further comprises a bonding lead (3), (¶ 58, II. 1-2) disposed on a surface of the first substrate (1) adjacent to a side of the second substrate (2), (Fig 3), and the bonding lead (3) extends to the first short side (11) of the first substrate (1) to form a lead cross-section (Fig 3).
Regarding Claim 3, Rong in view of Oohira discloses the limitations of claim 2, however Rong (In Figs 2-5) further discloses wherein the display panel further comprises a conductive film (4), (¶ 59. II. 1-2) disposed between the lead cross-section and the chip-on-film (6), (Fig 5).
Regarding Claim 4, Rong in view of Oohira discloses the limitations of claim 3, however Rong (In Figs 2-5) further discloses wherein the conductive film (4/5) is made of at least one of metal powder nickel, gold, silver (¶ 59. II. 1-2), or tin alloy.
Regarding Claim 5, Rong in view of Oohira discloses the limitations of claim 1, however Rong as modified does not disclose wherein the frame is perpendicular to a lower surface of the first substrate.
Instead Oohira (In Fig 7C) teaches wherein the frame (30) is perpendicular to a lower surface of the first substrate (2a), (Fig 7C).
	It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Rong with Oohira with frame being perpendicular to a lower surface of the first substrate to benefit from providing a cushion between the display module and the vertical metal casing securing the display panel to the metal casing (Oohira, ¶ 18, II. 7-11).
Regarding Claim 12, Rong (In Figs 2-5) disclose display device, comprising a display panel (¶ 2, II. 1-2), the display panel comprising: a first substrate (1), (Fig 5) having a first short side (11), (Fig 3); a second substrate (2) disposed opposite to the first substrate (1), the second substrate (2) having a second short side (21) flush with the first short side (¶ 57, II. 7-8), (Fig 3); a chip-on-film (6) bonded to the first short side 
However Rong does not disclose wherein an upper polarizer disposed on the first substrate; and a frame disposed on a side of the first substrate; wherein the first substrate, the second substrate, the upper polarizer, and the frame are collectively arranged to form a void, and the void is filled with a filler used to secure the frame to the first substrate, the second substrate, and the upper polarizer.
	Instead Oohira (In Fig 7C) teaches wherein an upper polarizer (1) disposed on the first substrate (2a); and a frame (30) disposed on a side of the first substrate (2a), (Fig 7C); wherein the first substrate (2a), the second substrate (2b), the upper polarizer (1), and the frame (30) are collectively arranged to form a void (void where 22 is disposed in), and the void is filled with a filler (22) used to secure the frame (30) to the first substrate (2a), the second substrate (2b), and the upper polarizer (1), (¶ 18, II. 7-11), (Fig 7C).
	It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Rong with Oohira Fig 7C with a void between upper polarizer, the first and second substrates and the frame filled with a filler to benefit from providing a cushion between the display module and metal casing securing the display panel to the metal casing (Oohira, ¶ 18, II. 7-11).
Regarding Claim 13, Rong in view of Oohira discloses the limitations of claim 12, however Rong (In Figs 2-5) further discloses wherein the display panel further 
Regarding Claim 14, Rong in view of Oohira discloses the limitations of claim 13, however Rong (In Figs 2-5) further discloses wherein the display panel further comprises a conductive film (4), (¶ 59. II. 1-2) disposed between the lead cross-section and the chip-on-film (6), (Fig 5).
Regarding Claim 15, Rong in view of Oohira discloses the limitations of claim 14, however Rong (In Figs 2-5) further discloses wherein the conductive film (4/5) is made of at least one of metal powder nickel, gold, silver (¶ 59. II. 1-2), or tin alloy.
Regarding Claim 16, Rong in view of Oohira discloses the limitations of claim 12, however Rong as modified does not disclose wherein the frame is perpendicular to a lower surface of the first substrate.
Instead Oohira (In Fig 7C) teaches wherein the frame (30) is perpendicular to a lower surface of the first substrate (2a), (Fig 7C).
	It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Rong with Oohira with frame being perpendicular to a lower surface of the first substrate to benefit from providing a cushion between the display module and the vertical metal casing securing the display panel to the metal casing (Oohira, ¶ 18, II. 7-11).
Claims 6 and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Rong in view of Oohira and further in view of Jung et al (US 2009/0091680).
Regarding Claim 6, Rong in view of Oohira discloses the limitations of claim 1, however Rong as modified does not disclose wherein the frame has an arc shape.
Instead Jung (In Fig 5) teaches wherein the frame (140) has an arc shape (Fig 5).
	It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Rong with Oohira and further with Jung with the frame having an arc shape to benefit from covering, supporting and protecting the display panel (Jung, ¶ 52, II. 1-3).
Regarding Claim 17, Rong in view of Oohira discloses the limitations of claim 12, however Rong as modified does not disclose wherein the frame has an arc shape.
Instead Jung (In Fig 5) teaches wherein the frame (140) has an arc shape (Fig 5).
	It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Rong with Oohira and further with Jung with the frame having an arc shape to benefit from covering, supporting and protecting the display panel (Jung, ¶ 52, II. 1-3).
Claims 7 and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Rong in view of Oohira and further in view of Lee et al (US 2019/0204669).
Regarding Claim 7, Rong in view of Oohira discloses the limitations of claim 1, however Rong as modified does not discloses wherein the display panel further comprises a printed circuit board, and the printed circuit boards bonded to the chip-on-film.
Instead Lee (In Figs 1-3) teaches wherein the display panel further comprises a printed circuit board (16), and the printed circuit board (16) is bonded to the chip-on-film (¶ 30, II. 17-18).
	It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Rong with Oohira and further with Lee with a printed circuit board bonded to the chip-on-film to benefit from providing a compact display panel structure with the circuit board bonded to the Chip on film so it could be bended and disposed on a back side of the array substrate (Lee, ¶ 30, II. 17-20, ¶ 34, II. 28-31).
Regarding Claim 18, Rong in view of Oohira discloses the limitations of claim 12, however Rong as modified does not discloses wherein the display panel further comprises a printed circuit board, and the printed circuit boards bonded to the chip-on-film.
Instead Lee (In Figs 1-3) teaches wherein the display panel further comprises a printed circuit board (16), and the printed circuit board (16) is bonded to the chip-on-film (¶ 30, II. 17-18).
	It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Rong with Oohira and further with .
Claims 8 and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Rong in view of Oohira and further in view of Teramoto (US 2017/0261803).
Regarding Claim 8, Rong in view of Oohira discloses the limitations of claim 5, however Rong as modified does not disclose wherein the display panel further comprises a backlight source fixed to the frame.
Instead Teramoto (In Fig 1) teaches wherein the display panel further comprises a backlight source (2) fixed to the frame (3), (¶ 39, II. 3-5).
	It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Rong with Oohira and further with Teramoto with a backlight source fixed to the frame to benefit from suppressing deterioration in assembling properties or to set each of the members with high machining accuracy, clearance which appropriately set in the fitting portions (Teramoto, ¶ 48, II. 25-28).
Regarding Claim 19, Rong in view of Oohira discloses the limitations of claim 16, however Rong as modified does not disclose wherein the display panel further comprises a backlight source fixed to the frame.

	It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Rong with Oohira and further with Teramoto with a backlight source fixed to the frame to benefit from suppressing deterioration in assembling properties or to set each of the members with high machining accuracy, clearance which appropriately set in the fitting portions (Teramoto, ¶ 48, II. 25-28).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835     

/ZACHARY PAPE/Primary Examiner, Art Unit 2835